DETAILED CORRESPONDENCE
Acknowledgements
The amendment filed 2/8/2021 is acknowledged.
Claims 1-3, 6, 8, 10, 21, 22, 26, and 32-41 are pending.
Claims 3, 6, 8, 10, 22, and 32-41 are withdrawn.
Claims 1, 2, 21, and 26 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant states that the recitation of DRM data does not recite a commercial or legal interaction. Examiner notes however, that DRM data is a restriction or condition placed on the use of content. It serves as a digital equivalent to license terms that govern the use of a creative work. Therefore, the use of DRM data to enforce usage restrictions or conditions is a commercial or legal interaction. 
Applicant further states that the claims recite a practical application because the step of “selecting, by the first computing device, based on determining a first connection type between the first computing device and a display device, and based on the DRM data authorizing output of a first version of the content asset via the first connection type, the first version of the content asset” uses the abstract idea in conjunction with a 
Examiner notes, however, that selection of the first version of the content asset based on determining a first connection type and based on DRM data authorizing output of a first version of the content asset via the first connection type, as well as restricting output of a content asset based on a connection type, only involve ensuring that a condition or restriction on the use of the content is satisfied, which is part of the commercial or legal interaction, because this is equivalent to enforcing the terms of a license which governs the use of a creative work. The connection type is a condition placed on the use of the content by the license, and the determination that the connection type between the device and the display satisfies this condition only involves automating the enforcement of a license in a computing environment. Therefore, the claims do not provide a practical application of the abstract idea or significantly more than the abstract idea. Additionally, regarding the prior art documents, examiner notes that the cited prior art reads on the claimed features.
Regarding the rejection of the claims under 35 USC 103, applicant states that Inskip does not disclose the client computing device is selecting, based on the DRM 
Applicant’s remaining remarks have been considered, but are moot in view of the new grounds of rejection.

Election/Restrictions
In accordance with the Decision on Petition to Review Restriction Under 37 CFR 1.181 decided on 5/8/2018, the restriction requirement of 8/24/2017 is withdrawn.
Amended claims 3, 6, 8, 10, 22, and 32-41, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 2 and 26, drawn to determining an appropriate version of content to request, classified in H04N 21/458.
II. Claims 3, 6, 22, and 40-41, drawn to determining a change in a connection type to a peripheral, classified in G06F 11/3051.
III. Claims 8, 10, 32-39, drawn to determining that conditions for use of a content item are not met, classified in G06Q 20/1235.
The inventions are independent or distinct, each from the other because:
Inventions I-III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as sending a request for a particular version of content for a particular client. Subcombination II has separate utility such as performing operations based on determining a peripheral connection has changed to a second connection type. Subcombination III has separate utility such as denying use of content when license conditions are not met.   See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Claim 1 and 21 link inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claims, claims 1 and 21.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  As described in the restriction requirement above, the amended claims in groups II and III differ from the originally presented invention in group I because group I is directed to determining an appropriate version of content to request, while group II involves determining that a connection type between a computing device and a display has changed to a different type and adjusting operations related to the content based on detecting this change, and group III involves denying a request to use content when the conditions for usage of the content are not met, such as when the appropriate connection type is not present. Similarly, groups II and III differ from the claims filed 11/18/2019 and examined in the Office action of 10/6/2020 because the claims filed 11/18/2019 involve determining a version of content to request based on DRM data, while group II of the present claim set involves determining that a connection type between a computing device and a display has changed to a different type and adjusting operations related to the content based on detecting this change, and group III of the present claim set involves denying a request to use content when the conditions for usage of the content are not met.
Accordingly, claims 3, 6, 8, 10, 22, and 32-41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 21, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
In the instant case, claims 1 and 2 are directed to a method and claims 21 and 26 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite a consumer receiving a license for content, the consumer requesting access to or use of a version of the content, and receiving and using a copy of the version of content in accordance with the restrictions of the license, which is an abstract idea. Specifically, the claims recite “receiving . . . digital rights management (DRM) data associated with a content asset” “restrict output of a content asset to one or more versions of a plurality of versions of the content asset based on: the DRM data; and a connection type,” “selecting, by the first computing device, based on determining a first connection type . . . and based on the DRM data authorizing output of a first version of the content asset via the first connection type, the first version of the content asset,” “determine, based on the DRM data and the connection type, that the first computing device is able to access a first version of the plurality of versions of the content asset,” “sending . . . a request for the first version of the content asset” “receive . . . at least a portion of a first version of the one or more versions of the content asset,” “send . . . at least the portion of the first version of the content asset,” Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe managing a transaction in which content is provided based on the terms of a contract or license, which is a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as first and second computing devices comprising first and second memories and processors, a display, and a connection type between a device and the display, merely use a computer as a tool to perform an abstract idea. Specifically, the first and second computing devices comprising first and second memories and processors, a display, and a connection type between a device and the display perform the steps or functions of sending or receiving DRM data, selecting based on determining a first connection type between the first computing device and a display device, and based on the DRM data authorizing output of a first version of the content asset via the first connection type, the first version of the content asset, determining that the first computing device is able to access at least a first 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using first and second computing devices comprising first and second memories and processors, a display, and a connection type between a device and the display to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of a consumer receiving a license for content, the consumer requesting access to or use of a version of the content, and receiving and using a copy of the version of content in accordance with the restrictions of the license. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions sending or receiving DRM data, selecting based on determining a first connection type between the first computing device and a display device, and based on the DRM data authorizing output of a first version of the content asset via the first connection type, the first version of the content asset, determining that the first computing device is able to access at least a first version of the plurality of versions of the content asset, sending or receiving a request, receiving at least a portion of a first version of the content asset, sending at least the portion of the first version of the 
         Dependent claim 2 describes characteristics of the DRM data, but does not require any steps or functions to be performed and thus do not involve the use of any computer functions.  Dependent claim 26 further describe the abstract idea of a consumer receiving a license for content, the consumer requesting access to or use of a version of the content, and receiving and using a copy of the version of content to the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “selecting, by the first computing device, based on determining a first connection type between the first computing device and a display device, and based on the DRM data authorizing output of a first version of the content asset via the 
Claim 2 is also rejected as it depends on claim 1.
Claim 2 recites “the DRM data is configured to cause the first computing device to send the request.” The specification does not disclose any particular steps or algorithm by for performing the act of the DRM data “causing” the first computing device to send the request. Therefore, the specification does not provide a sufficient 
Claim 2 recite “send the request prior to processing of the decryption key by the first computing device.” Although the specification states “In step 507, the DRM server may generate or author the DRM license such that the set of usage restrictions is to be processed prior to client device 190 processing the decryption key,” (PGPub of Specification ¶ 52), the specification does not disclose sending the request prior to processing of the decryption key.
Claim 26 recites “restrict output of the content asset to one or more versions of a plurality of versions of the content asset based on whether the connection type is associated with a content protection scheme.” Claim 26 also recites “determine, based on the DRM data, that the first computing device is able to send the request . . . based on an identification that the connection type is associated with the content protection scheme.” The specification does not provide support for these limitations, as it does not describe a restriction based on whether “the connection type is associated with a content protection scheme.” The specification states that “[f]or example, the content owner, distributor and/or provider may allow for high-definition versions of content asset 110 to be displayed on the optional external monitor 192, but only if optional external monitor 192 utilizes a digital video connection and a content-protection scheme such as High-Bandwidth Digital Content Protection (HDCP).” (PGPub of Specification ¶ 46). This discloses a requirement that the external monitor utilize a digital video connection, and that the external monitor utilizes a content protection scheme, but does not specifically .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Inskip, VI, et al. (US 8,813,117) (“Inskip”) in view of Dorwin (US 9,326,012).
Regarding claims 1 and 21, Inskip discloses a method comprising:
receiving, by a first computing device comprising one or more first processors and a first memory, from a second computing device comprising one or more second processors and a second memory, digital rights management (DRM) data associated with a content asset, wherein the second computing device sends the DRM data to the first computing device, and wherein the first computing device is configured to restrict output of the content asset to one or more versions of a plurality of versions of the 
selecting, by the first computing device, based on the DRM data authorizing output of a first version of the content asset, the first version of the content asset (Inskip 3:40-51; 6:38-41; 12:14-21; 13:23-28);
sending, by the first computing device and to the second computing device, a request for the first version of the content asset, wherein the second computing device receives the request from the first computing device (Inskip Figure 3; 3:49-51; 10:65-11:8; 11:22-34; 12:19-21; 13:26-28);
receiving, by the first computing device and from the second computing device, at least a portion of a first version of the one or more versions of the content asset, wherein the second computing device sends the at least a portion of the first version of the content asset to the first computing device (Inskip 2:61-66; 6:30-49; 12:19-21; 13:26-34); and
sending, by the first computing device and to a first display via a first connection between the first computing device and the first display, at least the portion of the first version of the content asset (Inskip 4:24-48; 7:51-55; 9:13-18; 13:31-50).
Inskip does not specifically disclose that the first version of the content asset is determined based on determining a first connection type between the first computing device and a display device, the first computing device restricts output of the content based on the connection type between the device and the display, and the output of the content is authorized via the first connection type. 

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Inskip to include determining a first version of content based on determining a first connection type between the first computing device and a display device, the first computing device restricting output of the content based on the connection type between the device and the display, and the output of the content being authorized via the first connection type, as disclosed in Dorwin, in order to ensure that high quality content is only output on displays that use a connection that provides a form of digital copy protection (Dorwin 12:42-66).
Regarding claims 26, Inskip discloses that accessing the at least one version of the plurality of versions of the content includes sending the request for the first version of the plurality of version of the content asset (Inskip Figure 3; 3:49-51; 10:65-11:8; 11:22-34; 12:19-21; 13:26-28). 
Inskip does not specifically disclose that the first computing device restricts output of the content asset to one more version of a plurality of version of the content asset based on whether the connection type is associated with a content protection scheme; and wherein the first instructions, when executed by the one or more first 
Dorwin discloses the first computing device restricts output of the content asset to one more version of a plurality of version of the content asset based on whether the connection type is associated with a content protection scheme; and wherein the first instructions, when executed by the one or more first processors, cause the first computing device to determine, based on the DRM data, that the first computing device is able to access the first version of the plurality of versions of the content asset based on an indication that the connection type is associated with the content protection scheme (Dorwin 10:1-26; 12:47-63; 15:20-64; 17:64-18:9; 18:48-67; 20:38-22:23).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Inskip to include restricting output of the content asset to one more version of a plurality of version of the content asset based on whether the connection type is associated with a content protection scheme; and causing the first computing device to determine, based on the DRM data, that the first computing device is able to access the first version of the plurality of versions of the content asset based on an indication that the connection type is associated with the content protection scheme, as disclosed in Dorwin, in order to ensure that high quality content is only output on displays that use a connection that provides a form of digital copy protection (Dorwin 12:42-66).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inskip in view of Dorwin as applied to claim 1 above, and further in view of Brueck, et al. (US 2011/0058675) (“Brueck”).
Regarding claim 2, Inskip discloses that that the DRM data comprises a decryption key (Inskip Figure 3; 3:40-49; 6:38-49; 10:65-11:8; 11:22-34; 12:9-18; 13:14-26). 
Inskip in view of Dorwin does not specifically disclose that the decryption key is configured to decrypt each of plurality of versions of the content asset, and wherein the DRM data is configured to cause the first computing device to send the request prior to processing of the decryption key by the first computing device.
Brueck discloses that the decryption key is configured to decrypt each of plurality of versions of the content asset, and wherein the DRM data is configured to cause the device send the request prior to processing of the decryption key (Brueck ¶¶ 19-20, 33-34, 42, 50, 54, 61, 63, 65, 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Inskip in view of Dorwin to include a decryption key to decrypt each of the plurality of versions of a content asset, each version being associated with the DRM license, and the DRM data being configured to cause the device to send the request prior to processing the decryption key, as disclosed in Brueck, in order to provide greater flexibility in the distribution of multiple versions of the same content while still allowing a content owner maintain control over their content by preventing circumvention of access controls (Brueck ¶¶ 4-5, 50-51).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685